Citation Nr: 1039132	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, depressive disorder, depressive 
disorder with hallucinations, major depressive disorder, major 
depression with psychotic features, posttraumatic stress disorder 
(PTSD), and PTSD with "suicidal/hallucination."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from May 1990 to 
November 1990 and on active duty from September 1991 to April 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision from the VA Regional 
Office (RO) in Columbia, South Carolina.  Jurisdiction 
subsequently was transferred to the Veteran's home RO in 
Montgomery, Alabama.

The Board notes that recently, the United States Court of Appeals 
for Veterans Claims (Court) held that a claimant without medical 
expertise cannot be expected to precisely delineate the diagnosis 
of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009).  As the Veteran files a claim for the affliction his 
mental condition, whatever that is, causes him, VA must construe 
the claim to include any and all of the Veteran's currently 
diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed 
a claim for entitlement to service connection for depression.  
The medical evidence of record, however, indicates that the 
Veteran has been diagnosed with depressive disorder, depressive 
disorder with hallucinations, major depressive disorder, major 
depression with psychotic features, posttraumatic stress disorder 
(PTSD), and PTSD with "suicidal/hallucination."  Therefore, the 
Board has recharacterized this matter as indicated above to 
include these disorders in addition to depression.

This matter previously was before the Board in April 2009 when it 
was remanded for further development.  It once again is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran's entitlement to service connection for an acquired 
psychiatric disorder unfortunately must be remanded once again.  
Although the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

Notice

VA has a duty to notify the Veteran of how to substantiate his 
claim.  This duty includes informing him of the elements required 
to establish service connection.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It also includes informing him of how a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is granted.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran was notified by letter dated in November 2004 that 
establishing service connection for a disability generally 
requires:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  He also was notified by letters dated 
in May and July 2009 that establishing service connection for 
PTSD requires:  (1) medical evidence diagnosing the condition in 
conformity with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) 
credible supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the established in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).  With respect to the second 
of these requirements, the Veteran further was informed that his 
lay testimony alone is sufficient, provided that there is no 
clear and convincing evidence to the contrary and his claimed in-
service stressor is consistent with the circumstances, 
conditions, or hardships of his service, if he engaged in combat 
with the enemy and his claimed in-service stressor is related to 
his combat, but there must be corroboration of his lay testimony 
regarding his claimed in-service stressor if he did not engage in 
combat with the enemy or if he engaged in combat with the enemy 
but his claimed in-service stressor is not related to his combat.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 
9 Vet. App. 389 (1996).

The Veteran was not notified, however, that the second 
requirement for establishing service connection for PTSD was 
relaxed in certain circumstances effective July 13, 2010.  
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843-39,852, 41,092 (July 13, 2010) (to be codified 
at 38 C.F.R. pt. 3 by adding a new paragraph (3) to 3.304(f), 
renumbering the current paragraph (3) as 3.304(f)(4), and 
renumbering the current (4) paragraph as 3.304(f)(5)).  
Specifically, he was not made aware that under the new 38 C.F.R. 
§ 3.304(f)(3) his lay testimony alone is sufficient, provided 
that there is no clear and convincing evidence to the contrary, 
his claimed in-service stressor is consistent with the places, 
types, and circumstances of his service, and a VA or VA-
contracted psychiatrist or psychologist confirms both that his 
claimed in-service stressor is adequate to support a diagnosis of 
PTSD and that his symptoms are related to it, if his claimed in-
service stressor is related to fear of hostile military or 
terrorist activity.  He also was not notified of how a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is granted, as required by 
Dingess.

The Board notes that the Veteran filed his claim in October 2004, 
well before the new 38 C.F.R. § 3.304(f)(3) was implemented in 
2010 and two years before Dingess was decided in 2006.  
Nevertheless, he has the right to receive notice of this 
regulation and case because they potentially affect his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (holding 
that while the AOJ did not err in not providing notice that was 
not mandated at the time, the Veteran has the right to a content 
complying notice and proper subsequent VA process).  A remand 
thus is necessary so that such notice may be issued.



Medical Examination and Opinion

VA also has a duty to assist the Veteran in substantiating his 
claim.  Once VA undertakes the effort to provide a medical 
examination with respect to a claim of entitlement to service 
connection, whether or not statutorily obligated to do so, the 
duty to assist requires that it be adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  A medical examination is adequate 
when it contains clear conclusions with supporting data and a 
reasoned medical explanation or analysis.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  In contrast, a medical examination is 
inadequate and must be returned when it does not contain 
sufficient information to decide the claim.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996).

The Veteran alleges that his current acquired psychiatric 
disorder is due to his active duty in Southwest Asia.

Service personnel records confirm that the Veteran participated 
in the Southwest Asia Cease Fire Campaign.  Specifically, he 
served in Saudi Arabia, an imminent danger area, from September 
18, 1991, to April 3, 1992.  His military occupation specialties 
(MOS) during this time included power generator equipment 
repairman and administrative specialist.

Service treatment records do not reveal that the Veteran 
complained of, received treatment for, or was diagnosed with any 
psychiatric disorder.

A February 2005 VA treatment record reflects that the Veteran was 
diagnosed with depressive disorder.

The Veteran was afforded a VA PTSD medical examination in early 
March 2005.  He indicated that he was deployed to Kuwait and 
Saudi Arabia from September 1991 to April 1992, which was noted 
to be during the First Gulf War.  He also indicated that he did 
some guard duty there but primarily retrieved generators and 
equipment from the field and repaired or rebuilt them.  He 
reported the following stressors while out in the field:  seeing 
a Marine sweeping for land mines in an armored vehicle suffer 
burn injuries, for which he was medically evacuated to a field 
hospital in Kuwait, when 5 such mines exploded; seeing numerous 
burning oil fields; seeing 5 contractors suffer burn injuries 
when an oil field exploded; and coming across an area, which had 
burned, charred bodies and smelled of burned flesh, where 30 
Iraqis were hit by fire missile the night before.  The Veteran 
further reported that bombs were going off day and night and that 
Scud missiles hit the Khobar Tower in Dhahran, Saudi Arabia, 
causing alarms to sound and he and fellow soldiers to make for 
bunkers donned in protective gear for fear of chemical attack.  
He related that he and fellow soldiers were always afraid for 
their lives.  After interviewing him regarding his life and 
symptoms after service, the examiner diagnosed the Veteran with 
PTSD, "moderate to severe, Gulf War experiences during the 
[F]irst Gulf War."

VA treatment records dated later in March 2005 document that the 
Veteran was diagnosed with depressive disorder with 
hallucinations, major depression with psychotic features, and 
PTSD with "suicidal/hallucination."

Along with his notice of disagreement, the Veteran submitted a 
PTSD Questionnaire regarding his in-service experiences "after 
the war" in April 2005.  He provided clarifying information on 
two of the stressors discussed at his VA PTSD medical 
examination.  Bombs came toward Khobar Towers; however, the 
Veteran did not see the towers or any buildings get hit.  Rather, 
there were explosions in the sky and damage to buildings that 
previously had been hit.  Sometimes the sirens would go off, 
prompting him to put on equipment.  Marines were defusing land 
mines on a daily basis, and "all kinds" of bombs were going off 
as a result.  He also asserted the following new stressors.  In 
addition to seeing burning oil fires and Marines defusing land 
mines in the field, the Veteran saw tanks that had been blown up 
and dead Iraqi soldiers still sitting in tanks.  While riding a 
convoy bus, he saw Iraqi equipment and bombed cars with dead 
soldiers still sitting inside.

An April 2005 VA treatment record and a May 2005 VA treatment 
record contain essentially the same account of the Veteran's in-
service experiences as was given at the VA PTSD medical 
examination.  The April 2005 VA treatment record additionally 
contains the Veteran's indication that he was part of the "clean 
up" crew for the First Gulf War.  The May 2005 VA treatment 
record additionally contains a diagnosis of major depressive 
disorder.

In a statement dated in August 2006, the Veteran again refined 
the information regarding two of the stressors discussed at his 
VA PTSD medical examination.  He noted that patriot missiles were 
still intercepting enemy Scud missiles when he arrived at Khobar 
Towers.  He also noted that Marines were defusing bombs and land 
mines daily, resulting in explosions which shook the "whole 
place."  He then alleged the following new stressors.  While 
riding the convoy bus, the Veteran saw cars that were blown up 
and on fire as well as a man catch on fire from an oil explosion.  
There was no running water, and, after about a week, the 
soldiers' stagnant shower runoff had an overwhelming stench.

Development was undertaken in September 2009 to verify the 
Veteran's claimed in-service stressors involving Scud and patriot 
missiles in the vicinity of Khobar Towers and riding a convoy 
bus.  With respect to the former, the Joint Services Records 
Research Center (JSRRC) was unable to find any supporting 
documentation.  With respect to the latter, guidelines indicating 
that events occurring while traveling/driving in a convoy are 
essentially impossible to substantiate were cited.

The Board finds that the VA PTSD medical examination afforded to 
the Veteran in March 2005 is inadequate.  His claim cannot be 
decided fully without more information.  All development 
indicated in the claims file with respect to verifying his 
claimed in-service stressors has been accomplished.  None have 
been substantiated.  As noted above, however, corroborating 
evidence that a claimed in-service stressor occurred is not 
necessary, provided certain requirements are met, if the Veteran 
engaged in combat with the enemy and his claimed in-service 
stressor is related to his combat or if his claimed in-service 
stressor is related to fear of hostile military or terrorist 
activity.  The Veteran here does not allege, and the evidence 
does not show, that he engaged in combat with the enemy.  None of 
his claimed in-service stressors are related to such combat.  Yet 
a few are related to his fear of hostile military or terrorist 
activity.  See new 38 C.F.R. § 3.304(f)(3) (defining fear of 
hostile military or terrorist activity to mean that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity, of the Veteran or 
others and responded with a psychological or pscyhophysiological 
state of fear, helplessness, or horror and indicating that actual 
or potential improvised explosive devices; vehicle-imbedded 
explosive devices; incoming artillery, rocket, or mortar fire; 
grenades; small arms fire, including suspected sniper fire; and 
attacks upon friendly military aircraft are examples of such 
events or circumstances).  Specifically, the Veteran's has 
recounted Scud missiles, patriot missiles, and bombs exploding 
near or hitting Khobar Tower, a Marine being injured in land mine 
explosions, and the Marines causing explosions while defusing 
bombs and land mines.

The Board notes that, contrary to the March 2005 VA PTSD medical 
examination, the Veteran's active duty service in Southwest Asia 
began almost 7 months after the First Gulf War ended on February 
28, 1991.  As such, Scud missiles, patriot missiles, and bombs 
exploding near or hitting Khobar Tower seems inconsistent with 
the circumstances of this service.  There indeed is clear and 
convincing evidence refuting this claimed in-service stressor.  
The JSRRC was unable to find any supporting documentation 
regarding such events.

In contrast, the Veteran's claimed in-service stressors of a 
Marine being injured in land mine explosions, and of the Marines 
causing explosions while defusing bombs and land mines, are 
plausibly consistent with the circumstances of his service and 
are not refuted by clear and convincing evidence.  Whether one of 
these stressors both is adequate to support the Veteran's 
diagnosis of PTSD and is related to the Veteran's symptoms are 
unanswered questions.  A remand is necessary so that a VA or VA-
contracted psychiatrist or psychologist can conduct a medical 
examination in order to supply opinions resolving them.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran via letter of the 
provisions concerning service connection 
for PTSD when the claimed in-service 
stressor is related to fear of hostile 
military or terrorist activity set forth 
in the new 38 C.F.R. § 3.304(f)(3).  Also 
notify him of how a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is granted, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo a medical examination by a VA or 
VA-contracted psychiatrist or psychologist 
regarding his acquired psychiatric 
disorder, which includes PTSD and PTSD 
with "suicidal/hallucination."  The 
claims file shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, and identify and 
discuss important medical and lay evidence 
gleaned therefrom, in an examination 
report.  The examiner then shall describe 
and discuss the Veteran's psychiatric 
symptomatology.  All indicated diagnostic 
studies and evaluations deemed necessary 
shall be performed, and all findings shall 
be reported in detail.  The examiner shall 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's claimed 
in-service stressor of a Marine being 
injured in land mine explosions:  (1) is 
adequate to support the Veteran's 
diagnosis of PTSD and (2) is related to 
his symptoms.  The examiner also shall 
render an opinion regarding each of these 
questions with respect to the Veteran's 
claimed in-service stressor of the Marines 
causing explosions while defusing bombs 
and land mines.  The rationale for all 
opinions expressed shall be provided in 
the examination report.

4.  Then readjudicate the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


